Citation Nr: 1223349	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased initial rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned an initial evaluation of 30 percent.  A subsequent rating decision increased the initial disability evaluation from 30 percent to 50 percent.

This case was previously before the Board in December 2011, when it remanded the Veteran's claim in order to obtain records from the Social Security Administration (SSA).  SSA records have been obtained and associated with the Veteran's claims file.  The Board finds that its remand instructions have been substantially complied with, and it will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment with reduced reliability and productivity; neither occupational and social impairment with deficiencies in most areas nor total occupational and social impairment is shown.  

2.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's disabilities is inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2011).

2.  The criteria for referral of the Veteran's disabilities for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board observes, however, that the issue of a higher disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  Given that the issue on appeal relates to the assignment of a higher initial rating for service-connected conditions, the Board concludes that VCAA notice requirements have been satisfied with respect to the issues on appeal.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available records have been secured, which includes VA examinations, SSA records, and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with VA psychiatric examinations in May 2007, June 2008, and March 2011.  The examination reports indicate that the examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Veteran has not requested a hearing before a Veterans Law Judge.  The Board observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  Accordingly, the Board will proceed to a decision. 

Schedular Evaluation

The Veteran contends that his PTSD is worse than the current 50 percent evaluation.

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate, however, in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Veteran's acquired psychiatric condition is rated under Diagnostic Code 9411, applicable to PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  This diagnostic code is the most appropriate because it pertains specifically to the primary service-connected disability: PTSD.  In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.  The relevant criteria for evaluating acquired psychiatric conditions are as follows:

A 50 percent rating is appropriate for: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing effective work and social relationships.

A 70 percent rating is appropriate for: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is appropriate for: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency must assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but it cannot assign an evaluation solely on the basis of social impairment.  See 38 C.F.R. § 4.126 (2011).  The Board notes that the specified factors for each incremental rating are examples, rather than requirements, for a particular rating, and the Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating scheme.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran.  The GAF is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  While a veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when evaluating the appropriate disability rating for the veteran.  See VAOPGCPREC 10-95.  A description of the GAF range relevant to the instant case follows:

A GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

DSM-IV, pp. 46-47.  See also 38 C.F.R. § 4.130 (2011) (incorporating by reference the provisions of the DSM-IV for rating purposes.)

The Board now turns to an evaluation of the medical evidence in the Veteran's case.  In a May 2007 VA examination, the Veteran denied any psychiatric hospitalizations, chemical dependency treatment, assaultiveness, or suicidal or homicidal ideation.  The Veteran indicated that he had been married twice, and that he had been married to his current spouse for the past two years.  The Veteran had two children, and he described having a good relationship with his son and a distant relationship with his daughter.  The Veteran indicated that he had no close friends, but he had some acquaintances.  He stated that he found it difficult to trust people.  The Veteran indicated that he kept busy by "doing activities around the house" and caring for his sick father.  The Veteran indicated that he used to hunt and fish, but he no longer engaged in these activities.  

The examiner observed the Veteran to be casually groomed with a forthcoming demeanor.  The Veteran's thought process was logical and sequential without delusions or hallucinations.  The Veteran maintained eye contact, and he was oriented to person, place, and time.  The Veteran's activities of daily living were adequate.  He exhibited some psychomotor retardation.  The Veteran reported a prior history of panic attacks, with "seven or eight" of great severity, and three requiring hospitalization.  He indicated that he was last admitted "a couple of years ago" for this issue.  The Veteran reported feeling anxious and depressed, and his sleep was erratic.  The examiner assigned the Veteran a GAF score of 60, indicative of moderate symptoms.

The Veteran received an additional VA examination in June 2008.  The examiner noted that the Veteran attended a support group for veterans once a month.  The Veteran reported no hospitalizations for a mental disorder.  The Veteran remained married to his second wife with no significant marital problems, and he maintained regular contact with his children.  The Veteran indicated that he saw his veteran friends regularly, but he had no other regular social activities.  The Veteran indicated that he had no leisure pursuits; he used to go scuba diving, but he lacked the income to pursue the hobby.  The Veteran denied a history of suicide attempts, violence, or assaultiveness.  

The examiner observed that the Veteran's clothing was disheveled, and he was restless.  The Veteran was cooperative, his speech was unremarkable, his attitude was cooperative, his affect was constricted, and his mood was anxious and depressed.  The Veteran was able to perform serial 7s, he could spell a word forward and backward, and he was oriented to person, time, and place.  His thought process and content were unremarkable, and he had no delusions or hallucinations.  The Veteran understood the outcome of his behavior and his intelligence was average.  The Veteran had sleep impairment, with difficulty falling asleep and maintaining sleep.  The Veteran did not exhibit inappropriate behavior, he interpreted proverbs appropriately, he showed no obsessive or ritualistic behavior, and he did not have panic attacks.  He had no homicidal or suicidal thoughts, his impulse control was good, and he was able to maintain a minimum standard of personal hygiene.  There were no problems with engaging in activities of daily living.  The Veteran's remote and recent memory were normal, but his immediate memory was mildly impaired.  The examiner assigned the Veteran a GAF score of 51, indicative of moderate symptoms.

In August 2008, a private clinician opined that the Veteran was "45-50" percent disabled as a result of having PTSD.  In an August 2009 clinical record, the Veteran reported experiencing moderate difficulties with concentration and forgetfulness, mild difficulty making decisions, and mild slowing of thinking.  The Veteran reported a moderate loss of energy, and moderate anxiety, depression, and irritability.

A January 2010 note from the Veterans' Center where the Veteran underwent group therapy indicated that the Veteran struggled with anger, estrangement, and re-experiencing.  The Veteran's therapist further indicated that the degree of stress that he experienced was "acute and palpable," and that his symptoms were "serious and impair his social and occupational functioning."  Additional records from the Veterans' Center similarly describe the Veteran's symptoms.

The Veteran received an additional VA examination in March 2011.  The Veteran reported attending group therapy, and he had taken an anti-depressant medication for the previous four to five years.  The Veteran's psychomotor activity was within normal limits, his eye contact was good, and his speech rate, volume, and tone were unremarkable.  The Veteran's communication was good.  His mood was angry but his behavior was appropriate.  The Veteran's thought processes were tangential, but his thought content was unremarkable.  The Veteran had no delusions or hallucinations.  The Veteran denied suicidal or homicidal ideation, plan, or intent.  The Veteran was a good historian, and there were no inappropriate behaviors displayed during the evaluation.  The Veteran described having a "good" relationship with his wife, stepchildren, son, and one friend.  He reported enjoying interacting with the veterans that he encountered as part of his job.  The examiner opined that the Veteran's irritability was having a "mild impact" on his close relationships.

The Veteran reported that his mood the previous month had been "frustrated," and he was not sure whether he felt depressed.  The Veteran did not complain of panic attacks.  The Veteran reported that his appetite was good, and his weight was increasing slightly.  The Veteran reported a low level of interest and a low level of energy.  The Veteran indicated that he got seven hours of sleep on average.  He reported feeling irritable most of the time.  The Veteran was independent with his activities of daily living, and he had no major problems with hygiene or self-care.  The Veteran indicated that he had a "fair" memory, but he described mild problems with attention and concentration.  The Veteran felt detached or estranged from others, had a restricted range of affect, and described feeling a sense of a foreshortened future.  The examiner assigned the Veteran a GAF score of 51, indicative of moderate symptoms.  

After a thorough review of the evidence, the Board finds that the VA examination reports, VA treatment records, and lay statements indicate that the impact of the Veteran's PTSD on his social and industrial functioning is not congruent with a greater disability rating of 70 or 100 percent.  

The Board acknowledges that the record contains evidence of certain elements of a 70 percent rating, but the Board concludes that the Veteran's overall disability picture is not most congruent with a 70 percent rating.  For example, the Veteran has indicated that he feels irritable when presented with stressful situations, which could arguably represent "difficulty in adapting to stressful circumstances."  Additionally, the Veteran suffers from depression, but the record does not suggest that this condition affects the Veteran's ability to function independently or effectively.  The record does not contain evidence of suicidal ideation, obsessional rituals that interfere with routine activities, illogical, obscure, or irrelevant speech, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran also enjoys good relationships with his family, which is inconsistent with an inability to establish and maintain effective relationships.  For these reasons, the Board finds that while the record contains a few symptoms consistent with a 70 percent rating, a 70 percent rating of the Veteran's acquired psychiatric condition is not appropriate in the instant case.

Similarly, with respect to a 100 percent disability rating, the record does not indicate that the Veteran suffers from total occupational and social impairment due to his service connected acquired psychiatric disorder.  The record does not demonstrate any gross impairment in thought processes or communication, grossly inappropriate behavior, or the persistent danger of hurting himself or others.  The Veteran has not demonstrated an intermittent inability to perform the activities of daily living, including maintenance of minimal personal hygiene.  The record reveals no disorientation to time and place, and the Veteran has not shown memory loss for his occupation, his own name, or those of his close relatives.  The record does not indicate that the Veteran suffers from hallucinations or delusions.  A 100 percent rating of the Veteran's acquired psychiatric condition is not appropriate in the instant case.

In making this determination, the Board has considered the Veteran's GAF score of record.  During the appeal period, no clinician has assigned the Veteran with a GAF score of less than 51.  Evaluating this score in conjunction with the above-discussed treatment and examination notes, the Board finds that such GAF scores, which are reflective of "moderate" symptoms, are consistent with a 50 percent rating of the Veteran's acquired psychiatric condition. 

In light of the foregoing, the Board concludes that while the Veteran demonstrates a few symptoms associated with a higher disability rating, the evidence of record does not show that the overall level of severity more closely approximates the criteria for a 70 or 100 percent disability rating than a 50 percent rating.  See 38 C.F.R. § 4.130 (2011).  Moreover, there are no other factors that would lead the Board to conclude that a 70 or 100 percent disability rating is warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (noting that the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the veteran exhibited the symptoms listed in the rating scheme.)  A review of the medical evidence indicates that the Veteran's psychiatric symptomatology includes disturbances of motivation and mood, difficulty establishing effective work and social relationships, and arguably impaired memory.  These symptoms are most congruent with a 50 percent disability rating.

Furthermore, the Board finds that there is no basis for a staged rating of the Veteran's PTSD because the Veteran's disability picture is essentially uniform throughout the appeal period.  See Fenderson and Hart, supra.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for PTSD, but the Veteran does not meet those criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplate by the schedular criteria.  The Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.



REMAND

The Court has held that the issue of a TDIU is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  According to the Veteran's SSA records, he was last gainfully employed in August 2007.  

In the instant case, the Veteran's representative argued in June 2012 that the Veteran was unable to engage in substantially gainful employment as a result of his PTSD.  In addition to his service-connected PTSD, the Veteran has established service-connected for several other disabilities including diabetes mellitus, tinnitus, and hypertension.  On remand, the Veteran should be afforded a new examination to see if the Veteran's PTSD combined with his other service-connected disabilities renders him unemployable.  

Accordingly, this matter is REMANDED for the following actions:

1.  The RO should send the Veteran a duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU).

2.  The Veteran should be afforded an examination to ascertain the impact of all of his service-connected disabilities on his employability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation. The rationale for any opinion must be provided.
 
3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for a TDIU.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


